Silver Wheaton Corp. Annual Meeting of Holders of Common Shares May 20, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon Resolution #1:Election of Directors The eight nominees set forth in the Corporation’s management information circular dated March 25, 2010 were elected as directors of the Corporation by a majority vote cast by ballot.The Corporation’s shareholders present in person or represented by proxy at the meeting voted as follows: Nominees Number of Shares in Favour Percentage of Votes Cast Peter D. Barnes 99.8% Lawrence I. Bell 93.7% George L. Brack 96.8% John A. Brough 94.0% R. Peter Gillin 99.1% Douglas M. Holtby 99.1% Eduardo Luna 69.2% Wade D. Nesmith 98.1% Resolution #2:Appointment of Auditors On a show of hands, the Chairman declared that the shareholders appointed Deloitte & Touche LLP, Chartered Accountants, as auditors and authorized the directors to fix their remuneration.
